DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5 and 7 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 28, 30 and 31 respectively of US. Patent No. 11,363,615 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims 1, 3, 5 and 7 of the instant application merely broadens the scope of claims 26, 28, 30 and 31 of U.S. Patent No. 11,363,615 by removing the limitations of: “performing measurements, at the UE, on the unlicensed frequency band in response to receiving the measurement configuration information from the base station, wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band; transmitting, from the UE to the base station, measurement results, wherein the measurement results include the RSSI values;from the base station at the UE, resource information indicating assigned resources of the unlicensed frequency band for communication between the base station and the UE”. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

3.	Below is a comparison between the claims of the current application (Patent Application No. 17/736,385) and US. Patent No. 11,363,615 B2.
Application No. 17/736,385
Patent No. 11,363,615 B2
Claim 1
A method comprising: 
receiving, from a base station at a user equipment (UE), first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in an unlicensed frequency band, 
in response to receiving the first information, executing the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, 
in response to determining from the first monitoring that the unlicensed frequency band is not in use, transmitting the first signal to the base station in the unlicensed frequency band, 
receiving, from the base station at the UE, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band, 
in response to receiving the second information and before transmitting any signal in the unlicensed frequency band, executing the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band, and 
in response to determining from the second monitoring that the unlicensed frequency band is not in use, transmitting the second signal to the base station in the unlicensed frequency band.
Claim 26
A method comprising: 

receiving, from a base station at a user equipment (UE), measurement configuration information via a licensed frequency band, wherein the measurement configuration information is information to instruct the UE to perform measurements on an unlicensed frequency band; 

performing measurements, at the UE, on the unlicensed frequency band in response to receiving the measurement configuration information from the base station, wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band; 
transmitting, from the UE to the base station, measurement results, wherein the measurement results include the RSSI values;

receiving, from the base station at the UE, resource information indicating assigned resources of the unlicensed frequency band for communication between the base station and the UE;

receiving, from the base station at the UE, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band;

in response to receiving the first information, executing the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use;

in response to determining from the first monitoring that the unlicensed frequency band is not in use, transmitting the first signal to the base station using the assigned resources of the unlicensed frequency band;

receiving, from the base station at the UE, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band; 

in response to receiving the second information and before transmitting any signal in the unlicensed frequency band, executing the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band; and 

in response to determining from the second monitoring that the unlicensed frequency band is not in use, transmitting the second signal to the base station using the assigned resources of the unlicensed frequency band.
Claim 2
The method of claim 1, wherein the first monitoring and the second monitoring measure the characteristic in accordance with the same radio access technology.
Claim 27
The method of claim 26, wherein the first monitoring and the second monitoring measure the characteristic in accordance to the same radio access technology.
Claim 3
A user equipment (UE) comprising: 
a transceiver configured to: 
receive, from a base station, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in an unlicensed frequency band, 
in response to receipt of the first information, execute the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, 
in response to a determination from the first monitoring that the unlicensed frequency band is not in use, transmitting the first signal to the base station in the unlicensed frequency band, 
receive, from the base station, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band, 
in response to receipt of the second information and before transmission by the UE of any signal in the unlicensed frequency band, execute the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band; and 
in response to a determination from the second monitoring that the unlicensed frequency band is not in use, transmit the second signal to the base station in the unlicensed frequency band.
Claim 28
A user equipment (UE) comprising:
a transceiver configured to:
receive, from a base station, measurement configuration information via a licensed frequency band, 

wherein the measurement configuration information is information to instruct the user equipment to perform measurements on an unlicensed frequency band; and

a controller configured to:
perform measurements on the unlicensed frequency band in response to receiving the measurement configuration information from the base station, wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band,

wherein the transceiver is further configured to:
transmit, to the base station, measurement results, wherein the measurement results include the RSSI values, 

receive, from the base station, resource information indicating resources of the unlicensed frequency band for communication between the base station and the UE, 

receive, from the base station, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band,

in response to receipt of the first information, execute the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use;
in response to a determination from the first monitoring that the unlicensed frequency band is not is use, transmitting the first signal to the base station using the resources of the unlicensed frequency band;

receive, from the base station, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band; 

in response to receipt of the second information and before transmission by the UE of any signal in the unlicensed frequency band, execute the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band; and 

in response to a determination from the second monitoring that the unlicensed frequency band is not in use, transmit the second signal to the base station using the resources of the unlicensed frequency band.
Claim 4
The UE of claim 3, wherein the first monitoring and the second monitoring measure the characteristic in accordance with the same radio access technology.
Claim 29
The UE of claim 28, wherein the first monitoring and the second monitoring measure the characteristic in accordance to the same radio access technology.

Claim 5
a transceiver configured to: 
transmit, to a user equipment (UE), first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band, 
receive, from the UE, the first signal within the unlicensed frequency band, the first signal transmitted by the UE by at least executing the first monitoring mode before transmitting the first signal, 
transmit, to the UE, second information designating a second mode as the mode of determining whether the UE transmits a second signal in the unlicensed frequency band, 
receive, from the UE, the second signal within the unlicensed frequency band, the second signal transmitted by the UE by at least executing the second monitoring mode before transmitting the second signal, wherein: 
the first monitoring mode comprises the UE monitoring the unlicensed frequency band to check whether the unlicensed frequency band is in use, and 
the second monitoring mode comprises the UE monitoring of the unlicensed frequency band without transmitting any signal in the unlicensed band, with reduced sensing of the unlicensed frequency band as compared to the first monitoring, to check whether the unlicensed frequency band is in use, the first monitoring mode and the second monitoring mode comprising a measurement of the same characteristics of the unlicensed frequency band.

Claim 30
A base station comprising:

a transceiver configured to:

transmit to a user equipment (UE) measurement configuration information via a licensed frequency band, wherein the measurement configuration information is information to instruct the UE to perform measurements on an unlicensed frequency band, and 

receive measurement results from the UE, wherein the measurement results include Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band; and
wherein the transceiver is further configured to:
transmit, to the UE, resource information indicating assigned resources of the unlicensed frequency band for communication between the base station and the UE,

transmit, to the UE, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band, and

receive, from the UE, the first signal within the unlicensed frequency band, the first signal transmitted by the UE by at least executing the first monitoring mode before transmitting the first signal using the assigned resources,
transmit, to the UE, second information designating a second mode as the mode of determining whether the UE transmits a second signal in the unlicensed frequency band,

receive, from the UE, the second signal within the unlicensed frequency band, the second signal transmitted by the UE by at least executing the second monitoring mode before transmitting the second signal using the assigned resources, wherein: 
the first monitoring mode comprises the UE monitoring the unlicensed 
frequency band to check whether the unlicensed frequency band is in use, and
the second monitoring mode comprises the UE monitoring of the unlicensed frequency band without transmitting any signal in the unlicensed band, with reduced sensing of the unlicensed frequency band as compared to the first monitoring, to check whether the unlicensed frequency band is in use, the first monitoring mode and the second monitoring mode comprising a measurement of the same characteristics of the unlicensed frequency band. 

Claim 6
The base station of claim 5, wherein the first monitoring and the second monitoring measure the characteristic in accordance with the same radio access technology.
Claim 31
The base station of claim 30, wherein the first monitoring and the second monitoring measure the characteristic in accordance to the same radio access technology.
Claim 7
An apparatus for controlling a user equipment (UE), the apparatus comprising: 
a memory; and 
a controller, configured to cause the UE to: 
receive, from the base station, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band, 
in response to receipt of the first information, execute the first monitoring mode to perform to determine whether the unlicensed frequency band is in use, 
in response to a determination from the first monitoring mode that the unlicensed frequency band is not in use, transmit the first signal to the base station in the unlicensed frequency band, 
receive, from the base station, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band, 
in response to receipt of the second information and before transmission by the UE of any signal in the unlicensed frequency band, execute the second monitoring mode to determine whether the unlicensed frequency band is in use, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the second monitoring mode of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring mode, the first monitoring mode and the second monitoring mode measuring the same characteristics of the unlicensed frequency band; and 
in response to a determination from the second monitoring that the unlicensed frequency band is not in use, transmit the second signal to the base station in the unlicensed frequency band.

Claim 32
An apparatus for controlling a user equipment (UE), the apparatus comprising:

a memory; and 
a controller, configured to cause the user equipment to:

receive, from a base station, measurement configuration information via a licensed frequency band, wherein the measurement configuration information is information to instruct the user equipment to perform measurements on an unlicensed frequency band; 

perform measurements on the unlicensed frequency band in response to receiving the measurement configuration information from the base station, wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band;

transmit, to the base station, measurement results, wherein the measurement results include the RSSI values; 

receive, from the base station, resource information indicating resources of the unlicensed frequency band for communication with the UE;

receive, from the base station, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band;

in response to receipt of the first information, execute the first monitoring mode to perform to determine whether the unlicensed frequency band is in use;

in response to a determination from the first monitoring mode that the unlicensed frequency band is not in use, transmit the first signal to the base station using the resources of the unlicensed frequency band;

receive, from the base station, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band; 

in response to receipt of the second information and before transmission by the UE of any signal in the unlicensed frequency band, execute the second monitoring mode to determine whether the unlicensed frequency band is in use, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the second monitoring mode of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring mode, the first monitoring mode and the second monitoring mode measuring the same characteristics of the unlicensed frequency band; and 

in response to a determination from the second monitoring that the unlicensed frequency band is not in use, transmit the second signal to the base station using the resources of the unlicensed frequency band.

Claim 8
The apparatus of claim 7, wherein the first monitoring and the second monitoring measure the characteristic in accordance with the same radio access technology.

Claim 29
The UE of claim 28, wherein the first monitoring and the second monitoring measure the characteristic in accordance to the same radio access technology.





Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Narasimha et al. (U.S. 2006/0040666 Al) teaches a method for handling in-call hand-off between a wireless local area network (WLAN) and a cellular communication network.
	Gao et al. (US 2014/0301351 Al) teaches centralized control of spectrum for coexistence of wireless communication systems in unlicensed bands.
OH et al. (US 2016/0338054 A1) discloses methods and apparatuses for managing a contention window in wireless communication systems.



5.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413 

/UN C CHO/Supervisory Patent  Examiner, Art Unit 2413